                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  SOUTHERN DIVISION

LaVAR CLINTON AIKENS,                            )
                                                 )
                Plaintiff,                       )
                                                 )
       vs.                                       )   Case No. 18-3398-CV-S-RK-P
                                                 )
JEFF NORMAN, et al.,                             )
                                                 )
                Defendants.                      )

                                 ORDER DISMISSING CASE

       This is a civil rights case filed pro se pursuant to 42 U.S.C. § 1983. Doc. 1, p. 1

(complaint). Plaintiff’s claims arose during his incarceration at the South Central Correctional

Center (SCCC) in Licking, Missouri.        Id.   Essentially, Plaintiff claims that the remaining

Defendants, who were involved in Plaintiff’s health care, denied him a C-pap machine and certain

medications for improper reasons. See Doc. 22, pp. 14, 16-20 (Plaintiff’s clarification of claims).

       The remaining Defendants have filed a motion for summary judgment and suggestions in

support of the motion. Docs. 65, 66. Plaintiff’s suggestions in opposition to the motion for

summary judgment were due by January 31, 2020, Doc. 67 (order), but, as of today’s date, he has

filed none. The Court must grant Defendants’ motion for summary judgment if there is no

genuine issue as to any material fact and they are entitled to judgment as a matter of law. Federal

Rule of Civil Procedure 56(a). In applying this standard, the Court must “view the facts and the

inferences to be drawn from them in the light most favorable to [Plaintiff].” Dulany v. Carnahan,

132 F.3d 1234, 1237 (8th Cir. 1997) (citation omitted).

       The remaining Defendants have filed evidence which shows that they did not deny Plaintiff




             Case 6:18-cv-03398-RK Document 77 Filed 04/08/20 Page 1 of 2
a C-pap machine or medications for improper reasons. See Doc. 66-1 (declaration of Defendant

Dr. Chada); Doc. 66-2 (Plaintiff’s medical records).         Plaintiff has filed no evidence to the

contrary. Based on the record, the Court finds that there is no unresolved, genuine issue of

material fact as to Plaintiff’s claims against the remaining Defendants, and that the remaining

Defendants are entitled to judgment as a matter of law.

       Therefore, Defendants’ motion for summary judgment (Doc. 65) is granted, and this case

is dismissed. Plaintiff is cautioned that his filing of a notice of appeal will result in imposition of

appellate filing fees of $505.00. See Henderson v. Norris, 129 F.3d 481, 483 (8th Cir. 1997).

The Clerk of the Court shall enter judgment accordingly.

       So ORDERED.




                                               /s/ Roseann A. Ketchmark
                                               ROSEANN A. KETCHMARK
                                               UNITED STATES DISTRICT JUDGE
Kansas City, Missouri,

Dated: April 8, 2020.




           Case 6:18-cv-03398-RK Document 77 Filed 04/08/20 Page 2 of 2
